Per Curiam.
This suit-is for the cancellation of a contract for the sale of land. The Chancellor decreed a cancellation and on a counter claim for improvements put upon the land set up in the answer, the Chancellor allowed the defendant large amounts for improvements put upon the property while in possession under the contract, and decreed a lien for the amount so allowed. The complainants appealed and assign errors on the allowances for improvements made on the land and the lien therefor as decreed.
Upon consideration it is ordered and decreed that the decree appealed' from is affirmed as to the cancellation of the contract; and as to the allowances for improvements and the lien decreed therefor the decree is reversed' for a proper decree for amounts covering just allowances for permanent improvements made and for preservation of the property.
It is so ordered.
All concur.